Per Curiam.

We are of opinion that Groom could sue for the use of Rucks; nothing is better settled in the courts oí this State. And this practice applies to negotiable instruments as well as covenants or other contracts not negotiable. In the case'of West for the use of Brinson vs. M’Clure, (Peck’s Rep. 206,) a mere doubt was thrown out by Judge Haywood, neither intended by him, or re-cognised by this court as authority. It was merely intended as a speculation to produce an examination of the practice.
The point made by the counsel, whether a suit can be brought before the expiration of the three days of grace, as between maker and payee, is not properly raised by the *431record. We are also of opinion, that a contract made to suppress an assault and battery, without leave of the court, by withholding the evidence of the principal witness, wth a view to prevent the due course of justice, is illegal and void. The proof, parol and written, was competent in this cause, and clearly establishes the fact that the consideration is illegal. Com. on contracts 30-34. 1 Leonard Rep. 180.
Judgment reversed and cause remanded.